Citation Nr: 0213715	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to ionizing radiation.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.  

This matter arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran has been diagnosed with squamous cell 
carcinoma of the right posterior neck, actinic keratoses on 
the left and right ears, and verruca vulgaris of the right 
finger.  

3.  The veteran has undergone a heart transplant operation 
due to angina pectoris, triple-vessel coronary artery disease 
with left main stenosis, anteroseptal and lateral 
perioperative myocardial infarction, and left heart failure.  

4.  All reasonable attempts have been made to obtain 
information from all known official sources pertaining to 
radiation dosimetry estimates and other pertinent data, 
including Form DD-1141, regarding any possible radiation 
exposure involving the veteran during his active service.  

5.  There is no available evidence to show that the veteran 
was exposed to radiation during his active service.  

6.  There is no objective medical evidence to suggest that 
any diagnosed skin or heart disorders were incurred as a 
result of the veteran's active service.  

CONCLUSIONS OF LAW

1.  A heart disorder was not incurred as a result of the 
veteran's active service, or otherwise due to radiation 
exposure during such service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.311 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

2.  A skin disorder was not incurred as a result of the 
veteran's active service, or otherwise due to radiation 
exposure during such service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.311 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was exposed to ionizing 
radiation during his active service, and that such exposure 
has resulted in his current skin and heart disabilities.  
Accordingly, he maintains that service connection for skin 
and heart disabilities should be granted.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided with adequate 
notice of the specific evidence needed to substantiate his 
claims for entitlement to service connection for heart and 
skin disorders, secondary to exposure to ionizing radiation.  
The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent SOC, and in correspondence to the veteran 
dated in April 1999 and April 2001 have provided him with 
sufficient information regarding the applicable regulations 
and the specific evidence necessary to substantiate his 
claim.  The Board finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  
Particulars concerning the notice provided to the veteran 
will be discussed in greater detail below.  In any event, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issues 
of entitlement to service connection for heart and skin 
disorders, to include as secondary to exposure to ionizing 
radiation has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service clinical treatment records, responses from official 
governmental agencies, including the United States Air Force 
(USAF) regarding the availability of documents and data 
pertaining to the veteran's exposure to radiation during 
service, and statements made by the veteran in support of his 
claim.  In addition, the veteran and his wife presented 
testimony at a personal hearing before the undersigned Board 
member at the RO in April 2002.  

Further, in light of the nature of the veteran's claims as 
addressed here, the Board finds that the availability and 
character of the evidence pertaining to the incurrence of 
skin and heart disorders, in addition to the veteran's 
exposure to ionizing radiation during service, to include 
radiation dosimetry estimates, directly affects the 
determination as to whether or not he should be afforded a VA 
rating examination in connection with these claims.  In light 
of the nature of the available medical evidence, and in light 
of the fact that the above-referenced material pertaining to 
radiation exposure is unavailable, the Board concludes that 
scheduling the veteran for a rating examination would result 
in unnecessary delay, and would not add anything of substance 
to the evidentiary record.  Further, the Board is unaware of 
any additional relevant evidence which is available in 
connection with these claims, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims for 
entitlement to service connection for skin and heart 
disorders, to include as secondary to exposure to ionizing 
radiation.  Accordingly, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, a medical nexus 
must still be established between the claimed disability and 
an injury or disease incurred during the veteran's active 
service.  Moreover, it must still be shown that the claimed 
disorder is present as established by a medical diagnosis.  

For claims based on the chronic effects of exposure to 
radiation, service connection may be established by 
presumption of certain cancers and diseases specified by 
statute, if they become manifest in a radiation-exposed 
veteran at any time after discharge from service.  See 
38 U.S.C.A. § 1112(c) (West Supp. 2001); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2) (2001).  If a claim is based on a 
disease other than one of those specified by statute and 
regulation, VA shall nevertheless consider the claim under 
38 C.F.R. § 3.311, provided that there is competent medical 
evidence that the claimed disorder is a radiogenic disease.  
See 38 C.F.R. § 3.311(b)(4) (2001).  A presumption of service 
connection is rebuttable, however, by affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1113 (West Supp. 2001); 
38 C.F.R. § 3.307(d) (2001).  

In this case, the veteran contends that he served as a 
ballistic missile repairman.  He claims that sometime between 
September 1963 and January 1965, while stationed at Offutt 
Air Force Base near Omaha, Nebraska, an incident occurred in 
which a nuclear warhead-carrying rocket was involved in an 
accident while being transported on a flatbed truck.  
According to the veteran, he was then required to perform 
repairs to electronic equipment inside the rocket and in 
close proximity to the warhead.  He claims that he developed 
a skin rash on his arm shortly afterwards, and that he has 
since experienced various skin problems which he attributes 
to radiation exposure.  In addition, the veteran has asserted 
that he has developed heart disease due to such claimed 
exposure to radiation.  

The Board notes that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 
5,98 Stat. 2725, 2727-29 (1984), which provides for 
presumptive service connection, does not preclude 
establishing service connection on principles of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. 
Cir. 1994).  Therefore, the Board will consider the veteran's 
claims for service connection for skin and heart disorders, 
to include as secondary to exposure to ionizing radiation, on 
both a presumptive and on a direct basis.  

The veteran has not alleged that he participated in or was 
involved with any nuclear atmospheric testing or that he was 
present in either Hiroshima or Nagasaki, Japan, following 
detonation of nuclear weapons in those areas.  Rather, his 
claims here are based on exposure to ionizing radiation by 
being in close proximity to a nuclear warhead which had been 
involved in a vehicle accident of some sort.  Accordingly, to 
the extent that his claims are based on disability due to 
radiation exposure, such claims must be evaluated under the 
provisions of 38 C.F.R. § 3.311.  

Under the provisions of 38 C.F.R. § 3.311, skin cancer is 
listed as a radiogenic disease under the federal regulation, 
although heart disease is not so listed.  The Board also 
notes, however, that skin cancer is not listed by statute as 
a disease which is presumptively associated with radiation 
exposure.  See 38 C.F.R. § 3.309(d) (2001).  In any event, 
38 C.F.R. § 3.311 provides in substance that with respect to 
claims based on exposure to radiation not involving 
atmospheric testing of nuclear devices, requests will be made 
for any available records concerning the veteran's exposure 
to radiation.  Such records would normally include a DD-Form 
1411, "Record of Occupational Exposure to Ionizing 
Radiation."  See 38 C.F.R. § 3.311(a)(2)(iii) (2001).  In 
short, the VA is required to provide any and all available 
records establishing the veteran's presence at a site in 
which the alleged radiation exposure took place, and to seek 
to obtain any and all such available records under control of 
the Department of Defense.  When such records as are 
available have been obtained, then those records must be 
referred to the Under Secretary for Health who would be 
responsible for obtaining a radiation dose exposure estimate, 
to the extent feasible.  Id.  

In the present case, the veteran's service personnel and 
service medical records have been obtained and associated 
with his claims file.  Neither set of records includes any 
reference to radiation exposure, and neither set of records 
includes any mention of or reference to the claimed skin 
cancer or heart disorder.  The veteran was shown in August 
1965 to have some form of papular rash on his hands.  
Otherwise, the service medical records fail to disclose any 
mention of other skin disorders.  A Form DD-1411 "Record of 
Exposure to Ionizing Radiation," which is generated for 
those service members who are regularly exposed to radiation, 
was not present in either the veteran's service personnel or 
service medical records where such form would normally be 
maintained.  

The veteran's service personnel records fail to disclose that 
he was involved in missile maintenance or operations in any 
manner.  In addition, those records fail to show that the 
veteran received any training in or performed any duties 
involving nuclear warheads or radioactive material.  Rather, 
the service personnel records indicate that the veteran was 
involved in maintenance and repair of base communications 
equipment.  Those records contain several commendations the 
veteran received for demonstrating proficiency and dedication 
in performing his duties involving repair and maintenance of 
wire and voice-activated communications systems and related 
electronic equipment.  His duty titles were shown to be 
"Telephone Maintenance Supervisor," "NCOIC (non-
commissioned officer in charge) of Missile Control 
Communications," and "NCOIC, Missile Support Section," and 
"Telephone Switching Equipment Specialist."  All of these 
positions were shown to involve maintenance of various types 
of communications equipment then in use.  Again, the 
veteran's training records fail to show that he was trained 
to work in or around nuclear material, and do not show that 
he was trained to work on or maintain missile components.  
The service personnel and service medical records also fail 
to disclose that the veteran had ever been issued any sort of 
badges or other devices to monitor levels of radiation 
exposure.  Further, there is no record that any other forms 
or log was maintained to reflect or document any possible 
radiation exposure.  

The clinical treatment records dating from May 1993 through 
April 1999 disclose that the veteran has been diagnosed with 
squamous cell carcinoma of the posterior neck, actinic 
keratosis of the left and right ears, and verruca vulgaris on 
a right finger.  In addition, he was noted to have undergone 
a heart transplant in 1995 due to angina pectoris, three-
vessel coronary artery disease with left main stenosis, 
anteroseptal and lateral perioperative myocardial infarction 
with left heart failure.   None of the available post-service 
clinical treatment records contain any medical opinion 
suggesting that the above-captioned disorders were incurred 
as a result of any incident of the veteran's active service, 
to include any radiation exposure therein.  Moreover, the 
Board notes that squamous cell carcinoma of the neck and a 
fungus on his fingers were first diagnosed in May 1998, and 
congestive heart failure was first diagnosed in August 1994, 
more than 27 years following the veteran's discharge from 
service.  

Shortly after receipt of the veteran's claims for service 
connection in January 1999, the RO requested that the 
veteran's service personnel records be submitted in order to 
verify or confirm that he had been exposed to radiation.  
Among the records sought was any existing DD Form 1411.  All 
available service personnel records were received in October 
1999.  In addition, the veteran had identified several 
private physicians from whom he had received treatment for 
his skin and heart disorders.  After the required waivers and 
permission forms were submitted, those records were sought, 
obtained, and associated with the claims file.  In March 
1999, the veteran was sent a letter advising the veteran that 
records from the private physicians he had identified were 
being sought, and that other evidence might be necessary.  A 
subsequent notice letter was sent in April 1999 advising the 
veteran of the need to complete a permission form in order 
that additional medical records could be obtained.  

After the veteran's claim was first adjudicated and denied by 
the November 1999 rating decision, it was determined that his 
diagnosed skin cancer was a radiogenic disease under 
38 C.F.R. § 3.311, and that additional development was 
necessary.  Accordingly, attempts were made to obtain any 
existing DD Form 1411 from all known sources.  In April 2000, 
the RO sent a request to the Air Force Medical Operations 
Agency, located at Bolling Air Force Base (AFB) in order to 
obtain any such documentation.  A response from the Chief of 
the Radiation Protection Division, of the United States Air 
Force (USAF) Radioisotope Committee, USAF Medical Operations 
Agency, Office of the Surgeon General, dated in May 2000 
indicated that the USAF Master Radiation Exposure Registry 
had been consulted.  According to the response received, all 
other information pertaining to records of occupational 
radiation exposure monitoring had been researched.  No 
external or internal exposure data pertaining to the veteran 
was found, however.  The Agency noted that where such 
information was lacking, such could sometimes be found in the 
veteran's service medical records.  

In a letter to the veteran dated in September 2000, the RO 
stated that it had not received a DD Form 1141 from the 
National Personal Records Center (NPRC), as the veteran 
apparently believed.  He was advised to complete a release of 
information form, in order that additional records could be 
obtained from the National Archives and Records 
Administration.  In addition, the veteran was then advised 
that the RO had requested records concerning radiation 
exposure from the Radiation Surveillance Unit at Brooks AFB 
in Texas.  A letter to the veteran dated in August 2000 from 
the NPRC indicates that the veteran's service medical records 
had been previously forwarded to the RO, and that it did not 
appear that a DD Form 1141 had been found.  

In October 2000, the RO contacted the Defense Threat 
Reduction Agency (DTRA) via letter in order to obtain 
information pertaining to any radiation exposure the veteran 
may have experienced.  Copies of the veteran's relevant 
service personnel records setting forth his units of 
assignment and duties were attached to that request.  A 
response from the DTRA was received in November 2000 
indicating that as the veteran's service did not involve 
atmospheric nuclear testing, DTRA did not have access to 
information pertaining to any potential radiation exposure 
involving the veteran.  

In November 2000, a letter was received from the USAF 
Institute for Environment, Safety, and Occupational Health 
Risk Analysis (the Institute), at Brooks AFB, Texas.  In that 
letter the Institute stated that queries had been made to the 
master Radiation Exposure Registry and other available USAF 
records of occupational radiation exposure.  According to the 
Institute, such search included all records currently 
maintained by that organization (e.g., electronic MRER, 
microfilm archived, paper form, and analytical sample 
reports) used to complete radioactive material intake and/or 
internal radiation dose.  No records were found pertaining to 
radiation exposure involving the veteran.  In April 2001, an 
additional letter was sent to the USAF Medical Operations 
Agency, Radiation Health Program, although a negative 
response had been previously received from that agency.  

Also, in April 2001, the veteran was informed via letter of 
his rights, duties, and obligations under the VCAA.  At that 
time, the veteran was informed that evidence including his 
service medical records, post-service private and VA clinical 
treatment records as well as responses from USAF agencies had 
been thus far considered in adjudicating his claim.  The 
veteran was further advised of the efforts (as set forth 
above) made to obtain some sort of dosimetry estimate 
pertaining to his alleged exposure to ionizing radiation in 
service.  In addition, he was advised that of the types of 
evidence he could submit which might be helpful to his claim, 
to include lay statements or affidavits from lay witnesses, 
and that the VA was continuing to attempt to obtain 
information regarding any possible radiation exposure he may 
have experienced in service.  

Consistent with the requirements set forth at 38 C.F.R. 
§ 3.311, the veteran's claims file with all relevant 
evidence, to include the responses from all military and 
government entities dealing with radiation exposure, was 
referred to the Director of the VA Compensation and Pension 
Service in early November 2001, in order that a dose estimate 
could be obtained.  All responses from the government and 
defense agencies were listed as was the veteran's personal 
information including all relevant data pertaining to his 
military service.  A response was received later in November 
2001 from the Director of the VA Compensation and Pension 
Service indicating that a review of the veteran's claims file 
disclosed that all attempts by the RO to confirm his exposure 
to radiation were unsuccessful.  The Director cited the 
negative results obtained by each government and military 
agency queried in that search.  In short, it was determined 
that the evidence failed to establish that the veteran was 
exposed to ionizing radiation during his active service.  

In April 2002, the veteran and his wife appeared at a 
personal hearing before the undersigned Board Member, and 
testified that while in service, he was traveling in a convoy 
with a nuclear warhead.  According to the veteran, there was 
an accident of some sort, and the warhead was knocked into a 
ditch.  He testified that he had to remove a part from the 
warhead to render it safe, and at that time, sustained a 
sunburn-like burn to his forearm.  He indicated that he could 
not be certain of the date, but that the incident could have 
occurred some time between 1963 and late 1964.  The veteran 
stated that he was given morphine at that time, and was later 
treated at a base hospital.  He offered that there were no 
medical records to document his alleged treatment at the base 
hospital.  According to the veteran, he recently received a 
telephone call from an Air Force Major P____, who the veteran 
claimed had indicated that he would be able to assist him in 
documenting his radiation exposure.  The veteran explained, 
however, that the major subsequently developed amnesia, and 
was unable to assist him further.  In addition, the veteran 
offered that only 15 people were aware of his duties 
concerning missile maintenance.  The veteran later explained 
that the Air Force major was stationed at the USAF Safety 
Center at Kirtland AFB, but that in the opinion of the 
veteran's wife, the major was brain dead.  According to the 
veteran, the major would not provide him with any 
information, but indicated that he would send a DD Form 1141 
to the VA.  He stated that the only way he would be able to 
prove that he was exposed to radiation would be to obtain 
such form, present it to his treating physician, and then 
obtain an opinion as to whether any diagnosed skin or heart 
disorders were incurred as a result of such exposure.  The 
veteran stated that if a DD Form 1141 had not been completed, 
he wanted to know the reason.  The veteran and his wife 
offered that part of his service file was still classified, 
and that he was unable to obtain the classified portion of 
the file.  The veteran indicated that he had undergone a 
heart transplant in 1995, and that he currently suffered from 
skin cancer on his face and ears.  He offered that his 
dermatologist stated that radiation could cause skin cancer.  
In addition, the veteran testified that his heart doctor 
advised him that he "glowed in the dark" due to the number 
of X-rays he had undergone, and that she wanted to see 
records of his exposure to radiation in service.  The veteran 
claimed that upon his discharge from service, he had asked 
for a copy of some sort of documentation of his radiation 
exposure, but was then advised that such information was 
classified.  He offered such as a rationale for his belief 
that such documentation as a DD Form 1141 existed.  It was 
explained to the veteran and his wife that the undersigned 
Board Member would not be able to place a telephone call to 
the Air Force major during the hearing in order to learn 
whether or not he continued to suffer from amnesia.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a finding that 
the veteran was exposed to ionizing radiation in service, or 
that he suffers from skin or heart disorders that were 
incurred as a result of such exposure.  Further, the Board 
concludes that the clinical medical evidence fails to 
establish that the veteran's skin cancer and heart disorders 
were otherwise incurred during his active service.  In that 
regard, the Board observes that the veteran's skin and heart 
disorders were not diagnosed until at least 27 years 
following his discharge from service.  Such incurrence is 
well beyond any statutory presumptions for establishing 
service connection on a direct basis (exclusive of 
radiation).  

Further, none of the clinical treatment records contain any 
medical opinion to suggest any sort of possible nexus between 
such disorders and the veteran's active service generally.  
Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed skin and heart 
disorders as reflected in the clinical treatment records, the 
Board finds that scheduling the veteran to undergo a VA 
rating examination would not result in any additional 
evidence favorable to his claims for service connection.  In 
other words, while the Board acknowledges that the veteran 
has been diagnosed with skin and heart disorders, given the 
lack of any clinical evidence suggesting a link between such 
disorders and his active service, there is no reasonable 
possibility that a rating examination would further 
substantiate the veteran's claims.  In that regard, the 
veteran's service medical records fail to document or 
otherwise suggest any such skin or heart disorders as are 
claimed here, and the first documented instance of skin or 
heart disorders diagnosed post service occurred in 1994, well 
after the veteran's discharge from service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for skin and 
heart disorders on a direct basis.  

With respect to the veteran's claims based on exposure to 
ionizing radiation, as discussed, all attempts to verify his 
alleged exposure to radiation from every known source of such 
information yielded negative results.  While the veteran has 
variously asserted that a DD Form 1411 had been previously 
sent to the VA from either the USAF, the National Archives, 
or the NPRC, there is no evidence to suggest that any such 
document was received, and statements from the National 
Archives and USAF suggest that no such document pertaining to 
the veteran is in existence.  

Further, while the veteran maintains that records of his 
exposure to radiation in service were deemed to have been 
classified, the Board has found no evidence to support such 
assertion.  Records of exposure to ionizing radiation are 
typically maintained with either the service personnel or the 
service medical records, and in this case, neither set of 
documents, which appear to be complete, contain any such 
records, to include a DD Form 1411.  The Board observes that 
one possible explanation for the lack of any such 
documentation, to include a DD Form 1411, is that the veteran 
had not been exposed to radiation during his active service.  
In any event, the Board concludes that all reasonable 
attempts have been made to verify or to establish that the 
veteran was exposed to radiation during his active service, 
but such attempts yielded negative results.  The Director of 
the VA Compensation and Pension Service concluded that a 
dosimetry estimate could not be performed, because there were 
no documented instances of radiation exposure pertaining to 
the veteran.  Accordingly, the Board must also conclude that 
the veteran's claims for service connection for skin and 
heart disorders as a result of exposure to radiation must 
fail because there is no evidence to support the veteran's 
claim that he was in fact exposed to radiation.  The 
veteran's service personnel records show that he served with 
distinction as a communications specialist and telephone 
repairman, but not as a missile crewman or repairman has he 
has alleged.  Further, while skin cancer is a radiogenic 
disease under the regulation 38 C.F.R. § 3.311, none of the 
clinical treatment records contain any medical opinion that 
either the heart or skin disorders were incurred as a result 
of radiation exposure.  

Further, statements and testimony by the veteran and his wife 
to the effect that he had been exposed to ionizing radiation 
in service and that his currently diagnosed skin and heart 
disorders are the result of such exposure do not constitute 
competent medical evidence.  As lay persons, lacking in 
medical training and expertise, the veteran and his wife are 
not competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for service connection for skin and heart disorders, based on 
exposure to ionizing radiation.  Accordingly, those claims 
are denied.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence has been found to weigh against the veteran's 
claims here, the doctrine is not for application, however.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for a heart disorder, to include as 
secondary to exposure to ionizing radiation, is denied.  

Service connection for a skin disorder, to include as 
secondary to exposure to ionizing radiation, is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

